                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                Civil Action No.: 5:17-cv-00534-M

                                                )
EPIC GAMES, INC.,                               )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )         CONSENT MOTION FOR
                                                )      ENTRY OF ORDER OF APPROVAL
C.R., by his Guardian ad Litem, PAMELA S.       )
CHESTEK,                                        )
                                                )
                 Defendant.                     )
                                                )

       Plaintiff Epic Games, Inc. (“Plaintiff” or “Epic”), through undersigned counsel, and with

the consent of Defendant C.R.’s Court-appointed guardian ad litem, Pamela S. Chestek, hereby

moves this Court to enter the proposed Order of Approval attached hereto. The Parties have

reached a settlement of this matter. Accordingly, and for the reasons set forth in the

memorandum of law submitted contemporaneously herewith, Plaintiff respectfully requests that

the Court enter the proposed Order of Approval of that settlement agreement.

       Respectfully submitted, this 22nd day of January, 2021.

                                            /s/Christopher M. Thomas
                                            Christopher M. Thomas
                                            N.C. Bar No. 31834
                                            christhomas@parkerpoe.com
                                            Sloan L. E. Carpenter
                                            N.C. Bar No. 53528
                                            sloancarpenter@parkerpoe.com
                                            PNC Plaza
                                            301 Fayetteville Street, Suite 1400 (27601)
                                            P.O. Box 389
                                            Raleigh, North Carolina 27602-0389
                                            Telephone:     (919) 835-4626
                                            Facsimile:     (919) 834-4564

                                            Attorneys for Plaintiff


PPAB 6002670v2
           Case 5:17-cv-00534-M Document 43 Filed 01/22/21 Page 1 of 2
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing CONSENT MOTION FOR ENTRY OF

ORDER OF APPROVAL was electronically filed this day with the Clerk of Court using the

CM/ECF system and transmission of the system generated Notice of Electronic Filing (NEF) to

Pamela S. Chestek, Guardian Ad Litem for C.R., who has consented to accept service on behalf

of Defendant C.R., constitutes service of the filed document on C.R. and Ms. Chestek who is a

registered system user as follows:

                                     Pamela Chestek
                                     Chestek PLLC
                                     200 S. Dawson St.
                                     STE 301
                                     Raleigh, NC 27601
                                     919-800-8033
                                     Email: pamela@chesteklegal.com


       This the 22nd day of January, 2021.



                                             PARKER POE ADAMS & BERNSTEIN LLP

                                             /s/Christopher M. Thomas
                                             Christopher M. Thomas
                                             N.C. Bar No. 31834
                                             christhomas@parkerpoe.com
                                             Sloan L. E. Carpenter
                                             N.C. Bar No. 53528
                                             sloancarpenter@parkerpoe.com
                                             PNC Plaza
                                             301 Fayetteville Street, Suite 1400 (27601)
                                             P.O. Box 389
                                             Raleigh, North Carolina 27602-0389
                                             Telephone:     (919) 835-4626
                                             Facsimile:     (919) 834-4564

                                             Attorneys for Plaintiff




                                                2
PPAB 6002670v2
           Case 5:17-cv-00534-M Document 43 Filed 01/22/21 Page 2 of 2
